Citation Nr: 1513096	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-47 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1968 to January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A claim to reopen service connection for a low back disorder was received by VA in July 2009.  In May 2012, the Board denied reopening service connection for a low back strain (lumbar spine disorder), finding that new and material evidence had not been received to reopen the previously denied claim.  

Thereafter, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the parties filed a Joint Motion for Remand requesting that the May 2012 Board decision be vacated and that the matter be remanded to the Board for actions consistent with the Joint Motion for Remand, which was granted by the Court in February 2013.  In November 2013, the Board reopened service connection for a low back strain (low back disorder).  The claim was subsequently remanded by the Board in November 2013 and July 2014.

In January 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee (Travel Board hearing).  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board previously remanded the claim in November 2013 and July 2014 to obtain a VA examination and etiology opinion specifically addressing the questions of whether the Veteran's low back disorder clearly and unmistakably preexisted service and, if so, whether a preexisting low back disorder was clearly and unmistakably not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 
38 C.F.R. § 3.304 (2014).  Pursuant to the Board's July 2014 remand instructions, an addendum opinion to the March 2014 VA examination report was obtained.  While the VA examiner opined that the claimed low back disorder, which the examiner opined clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness, the VA examiner used the wrong legal standard (of reasonable doubt) in providing the opinion.  The VA examiner opined that it is less likely that the Veteran's current back pain is the ongoing pain from a pre-service school bus accident, noting that the Veteran's service separation physical had no mention of a back abnormality, the Veteran had a post-service back injury, and was diagnosed with a recent (post-service) compression fracture in 2006.  

The March 2014 VA examiner continued to use the incorrect (the reasonable doubt at least as likely as not) legal standard in preparing the July 2014 addendum opinion, rather than the clear and unmistakable evidence of non-aggravation standard (whether a preexisting low back disorder was clearly and unmistakably not aggravated by service); therefore, the Board finds the addendum opinion rendered to be inadequate also.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed low back disorder.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by a VA examiner (other than the examiner who prepared the March 2014 VA examination report and July 2014 addendum opinion) for the purpose of preparing a medical opinion(s) to assist in determining the etiology of any current low back disorder.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination.  The VA examiner should offer the following opinions with supporting rationale:

A)  Did a low back disorder clearly and unmistakably preexist entrance into service in February 1968?  

B)  If preexisting, was the preexisting disorder clearly and unmistakably not permanently worsened during (not aggravated by) active service from February 1968 to January 1970?  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

C)  If it is the examiner's opinion that any low back disorder did not preexist service OR that any preexisting disorder was not worsened during service, please offer the following direct service connection opinion:  Is it as likely as not (50 percent or greater probability) that each current back disability was incurred in or caused by active service?  

2.  Then, readjudicate the issue on appeal.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




